Perkins, J.
Attachment against the Lawrenceburgh Ferry-Boat, on a claim for coal furnished said boat as fuel.
The boat was owned by Piatt, was run by Thompson, lessee and master, and to the latter the coal was furnished by Smith, the plaintiff in attachment.
Piatt, the owner, gave bond as prescribed by statute, and released the boat. 2 R. S., p. 184, s. 661. He was made defendant, and answered. Replication. Trial by the Court, and judgment for the plaintiff, rendered against the boat.
The evidence was that Smith furnished the coal for the boat, on which it was used; that Piatt owned, but had leased the boat to Thompson for a year, to be run by him at his own expense, the latter receiving one third and the former two thirds of the gross receipts; that Piatt had notified plaintiff, Smith, of the arrangement, and directed him not to furnish coal for her on his, Piatt’s, account, as he had before been doing, whereupon said Smith charged the coal furnished to the boat.
The claim for coal was a lien upon the boat against the owner. 2 R. S., p. 184, s. 657, and p. 183, s. 655. The judgment should have been rendered against Piatt, and not against the boat, as he had appeared, given bond and discharged her. Jones v. Gresham, 6 Blackf. 291.—Brayton v. Freese, 1 Ind. R. 121.—Carson v. The Steamboat Talma, 3 Ind. R. 194.
The error is merely formal, may be considered as amended here, and the judgment affirmed. Alden v. Barbour, 3 Ind. R. 414.—2 R. S., p. 50, s. 101.
Per Curiam.
The judgment is affirmed, with 5 per cent, damages and costs.